t c memo united_states tax_court david dobrich and naomi dobrich petitioners v commissioner of internal revenue respondent docket nos filed date john m youngquist and donald l feurzeig for petitioners daniel j parent for respondent supplemental memorandum opinion gerber judge the court filed a memorandum findings_of_fact and opinion in this case t c memo on date stating that a decision would be entered for petitioners for docket no and pursuant to rule as to docket no respondent filed an unagreed computation for the taxable_year that would result in a dollar_figure income_tax deficiency and a dollar_figure overpayment after considering payments made after issuance of the notice_of_deficiency respondent's computation for would also result in a dollar_figure fraud_penalty under sec_6663 this opinion addresses the parties' controversy over the computation of the decision s to be entered respondent had determined deficiencies in petitioners' and federal_income_tax in the amounts of dollar_figure and dollar_figure respectively and sec_6663 civil_fraud penalties for and of dollar_figure and dollar_figure respectively respondent determined the income_tax deficiency and penalty in the alternative for or the issues we considered were whether petitioners may defer recognition of gain from the disposition of certain real_property under sec_1031 if the transaction does not qualify for sec_1031 exchange whether petitioners are entitled to report the gain in under the installment_sale_method and whether petitioners are liable for a fraud_penalty under sec_6663 unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code for the years in issue in tcmemo_1997_477 we decided that petitioners were not entitled to defer recognition of gain under sec_1031 the gain was recognizable in petitioners did not qualify for installment_sales treatment to place income in and petitioners were liable for the sec_6663 fraud_penalty for under rule a parties are required to submit computations pursuant to the court's determination of the issues showing the correct amount of the deficiency liability or overpayment to be entered as the decision parties are not permitted to raise new issues or matters in connection with the rule_155_computations 287_us_308 the starting point for the computation is the statutory_notice_of_deficiency from which the parties compute the redetermined deficiency based upon matters agreed by the parties or ruled upon by the court 91_tc_265 affd 875_f2d_377 2d cir whitham v commissioner a memorandum opinion of this court dated date petitioners in their proffered computation filed date objected to respondent's computation on several grounds first because we found that petitioners' transactions were sales and not like-kind_exchanges they contend that the dollar_figure of sales proceeds used by respondent should have been dollar_figure to reflect dollar_figure in selling costs documented in the record if we adopt petitioners' approach the income_tax deficiency would be dollar_figure the reduction of the income_tax deficiency also causes a reduction in the sec_6663 penalty from dollar_figure to dollar_figure support for petitioners' entitlement to a dollar_figure reduction is adequately documented in the record and is an integral part of our finding that the transactions in question do not qualify under sec_1031 after considering the parties' proposed computations our opinion and the record in these consolidated cases we hold that petitioners' approach to the computation for the deficiency and penalty is correct in addition petitioners objected that the dollar_figure overpayment for after considering post-notice payments was understated in that petitioners' early date payment in the amount of dollar_figure was not considered in respondent's computation following a telephone conference between the court and the parties respondent's counsel determined that the dollar_figure payment had been made by petitioners after respondent's computation had been submitted to the court and that the overpayment after considering post-notice payments should be increased accordingly with respect to the taxable_year the court did not request a computation under rule respondent had determined that the transactions in question were taxable alternatively for or we decided that was the year in which the income was to be included and no computation under rule was required for because of our understanding that petitioners would have no deficiency or overpayment for the year petitioners however proffered a computation for entry of decision for reflecting a dollar_figure overpayment which they claim is attributable to additional_depreciation that they could have claimed on the acquired properties on the premise that they were purchased rather than exchanged petitioners point out that they were permitted to amend their petition for the year to claim dollar_figure of additional_depreciation respondent in turn answered petitioners' allegation in the amendment to the petition by admitting that petitioners would be entitled to additional_depreciation if the court determines that the transaction is taxable in respondent however denied for lack of sufficient information that petitioners were entitled to the amount they had alleged petitioners also contend that we held that the period for assessment would be open for the year due to our finding of fraud for under these circumstances petitioners seek an overpayment for rather than a no deficiency no overpayment decision we find that petitioners are not entitled to an overpayment for their taxable_year their amended petition for sought the dollar_figure of additional_depreciation only if the court concludes that the transaction is taxable in additionally petitioners did not seek an overpayment or refund in their petition or the amendment thereto or at any time until after the court's issuance of the opinion and request for the computations under rule for the year petitioners rely on note in tcmemo_1997_477 in their attempt to show that the year remained open for their claim of a refund that footnote contained the following commentary petitioners had raised the defense that the period for assessment had expired when respondent issued the notice_of_deficiency for the year the year comes into play in the context of this case if petitioners are entitled to installment_sale treatment in that event respondent would also have the burden of proving that an exception to the general period of limitations applies 54_tc_255 that question is mooted by our holding that petitioners are not entitled to installment reporting even if petitioners had been successful on the installment reporting issue respondent has carried the burden of showing a fraudulent return and therefore the period for assessment would not have expired prior to issuance of the deficiency_notice sec_6501 the footnote is dicta in that its purpose is to consider whether the overall result in these cases would have been different if we found that the installment_sales method could have been used it was not the holding of our opinion and accordingly not a predicate for petitioners' argument that the year is open there was no need to make a holding on that issue because the sole issue raised for was mooted by our finding that petitioners were required to include the income from real_property sales for accordingly petitioners have not shown that the question of an overpayment for was raised and or in issue prior to the submission of the rule computation petitioners' argument that the limitations_period is still open within which a refund for could be claimed falls short of the statutory requirements in several obvious respects petitioners have not shown that they have met the requirements of sec_6501 sec_6511 or sec_6512 we therefore hold that petitioners are not entitled to an overpayment for to reflect the foregoing decisions will be entered in accord with this opinion in docket no and for petitioners in docket no
